

114 S2091 IS: Jobs Originated through Launching Travel Act of 2015
U.S. Senate
2015-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2091IN THE SENATE OF THE UNITED STATESSeptember 29, 2015Mr. Schumer (for himself, Ms. Klobuchar, Mr. Heller, Mr. Lee, Mr. Coons, Mr. Blunt, Ms. Mikulski, Mr. Kirk, Mr. Franken, Mr. Gardner, Mr. Murphy, Mr. Schatz, Mrs. Gillibrand, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to stimulate international tourism to the United
			 States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Jobs Originated through Launching Travel Act of 2015 or the JOLT Act of 2015. 2.Encouraging Canadian tourism to the United StatesSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end the following:
			
				(s)Canadian retirees
 (1)In generalThe Secretary of Homeland Security may admit an alien as a visitor for pleasure (as described in section 101(a)(15)(B)) for a period not to exceed 240 days if the alien demonstrates, to the satisfaction of the Secretary, that the alien—
 (A)is a citizen of Canada; (B)is at least 50 years of age;
 (C)maintains a residence in Canada; (D)(i)owns a residence in the United States; or
 (ii)has signed a rental agreement for accommodations in the United States for the duration of the alien’s stay in the United States;
 (E)is not inadmissible under section 212; (F)is not described in any ground of deportability under section 237;
 (G)will not engage in employment or labor for hire in the United States; and (H)will not seek any form of assistance or benefit described in section 403(a) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613(a)).
 (2)SpouseThe spouse of an alien described in paragraph (1) may be admitted under the same terms as the principal alien if the spouse satisfies the requirements under paragraph (1) (other than subparagraph (D)).
 (3)Immigrant intentIn determining eligibility for admission under this subsection, maintenance of a residence in the United States shall not be considered evidence of intent by the alien to abandon the alien’s residence in Canada.
 (4)Period of admissionDuring any single 365-day period, an alien described in section 101(a)(15)(B) may be admitted pursuant to this subsection for a period not to exceed 240 days, beginning on the date of admission. Periods of time spent outside the United States during such 240-day period shall not toll the expiration of such 240-day period..
		3.Secure travel partnership program enhanced security and reform
 (a)DefinitionsSection 217(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(1)) is amended to read as follows:
				
					(1)Authority to designate; definitions
 (A)Authority to designateThe Secretary of Homeland Security, in consultation with the Secretary of State, may designate any country as a program country if that country meets the requirements under paragraph (2).
 (B)DefinitionsIn this subsection: (i)Appropriate congressional committeesThe term appropriate Congressional Committees means—
 (I)the Committee on Foreign Relations of the Senate; (II)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (III)the Committee on the Judiciary of the Senate; (IV)the Committee on Foreign Affairs of the House of Representatives;
 (V)the Committee on Homeland Security of the House of Representatives; and (VI)the Committee on the Judiciary of the House of Representatives.
								(ii)Overstay rate
 (I)Initial designationThe term overstay rate means, with respect to a country being considered for designation in the program, the ratio of— (aa)the number of nationals of that country who were admitted to the United States on the basis of a nonimmigrant visa under section 101(a)(15)(B) whose periods of authorized stay ended during a fiscal year but who remained unlawfully in the United States beyond such periods; to
 (bb)the number of nationals of that country who were admitted to the United States on the basis of a nonimmigrant visa under section 101(a)(15)(B) whose periods of authorized stay ended during that fiscal year.
 (II)Continuing designationThe term overstay rate means, for each fiscal year after initial designation under this section with respect to a country, the ratio of—
 (aa)the number of nationals of that country who were admitted to the United States under this section or on the basis of a nonimmigrant visa under section 101(a)(15)(B) whose periods of authorized stay ended during a fiscal year but who remained unlawfully in the United States beyond such periods; to
 (bb)the number of nationals of that country who were admitted to the United States under this section or on the basis of a nonimmigrant visa under section 101(a)(15)(B) whose periods of authorized stay ended during that fiscal year.
 (III)Computation of overstay rateIn determining the overstay rate for a country, the Secretary of Homeland Security may utilize information from any available databases to ensure the accuracy of such rate.
 (iii)Program countryThe term program country means a country designated as a program country under subparagraph (A).. (b)Technical and conforming amendmentsSection 217 of the Immigration and Nationality Act (8 U.S.C. 1187) is amended—
 (1)by striking Attorney General each place the term appears (except in subsection (c)(11)(B)) and inserting Secretary of Homeland Security; and (2)in subsection (c)—
 (A)in paragraph (2)(C)(iii), by striking Committee on the Judiciary and the Committee on International Relations of the House of Representatives and the Committee on the Judiciary and the Committee on Foreign Relations of the Senate and inserting appropriate congressional committees;
 (B)in paragraph (5)(A)(i)(III), by striking Committee on the Judiciary, the Committee on Foreign Affairs, and the Committee on Homeland Security, of the House of Representatives and the Committee on the Judiciary, the Committee on Foreign Relations, and the Committee on Homeland Security and Governmental Affairs of the Senate and inserting appropriate congressional committees; and
 (C)in paragraph (7), by striking subparagraph (E). (c)Designation of program countries based on overstay rates (1)In generalSection 217(c)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(2)(A)) is amended to read as follows:
					
						(A)General numerical limitations
 (i)Low nonimmigrant visa refusal rateThe percentage of nationals of that country refused nonimmigrant visas under section 101(a)(15)(B) during the previous full fiscal year was not more than 3 percent of the total number of nationals of that country who were granted or refused nonimmigrant visas under such section during such year.
 (ii)Low nonimmigrant overstay rateThe overstay rate for that country was not more than 3 percent during the previous fiscal year.. (2)Qualification criteriaSection 217(c)(3) of such Act is amended to read as follows:
					
 (3)Qualification criteriaAfter designation as a program country under section 217(c)(2), a country may not continue to be designated as a program country unless the Secretary of Homeland Security, in consultation with the Secretary of State, determines, in accordance with paragraph (5), that the designation will be continued..
 (3)Initial periodSection 217(c) of such Act, as amended by this section, is further amended by striking paragraph (4).
 (4)Continuing designationSection 217(c)(5)(A)(i)(II) of such Act is amended to read as follows:
					
 (II)shall determine, based upon the evaluation in subclause (I), whether any such designation under subsection (d) or (f), or probation under subsection (f), ought to be continued or terminated;.
 (5)ReportSection 217(c)(5)(A)(i) of such Act, as amended by paragraph (4), is further amended— (A)in subclause (III), by striking and at the end;
 (B)in subclause (IV), by striking the period at the end and inserting ; and; and (C)by adding after subclause (IV) the following:
						
 (V)shall submit to Congress a report regarding the security parameters described in paragraph (9).. (6)Computation of visa refusal rates; judicial reviewSection 217(c)(6) of such Act is amended to read as follows:
					
						(6)Computation of visa refusal rates and judicial review
 (A)Computation of visa refusal ratesFor purposes of determining the eligibility of a country to be designated as a program country, the calculation of visa refusal rates shall not include any visa refusals which incorporate any procedures based on, or are otherwise based on, race, sex, or disability, unless otherwise specifically authorized by law or regulation.
 (B)Judicial reviewNo court shall have jurisdiction under this section to review any visa refusal, the Secretary of State’s computation of a visa refusal rate, the Secretary of Homeland Security’s computation of an overstay rate, or the designation or nondesignation of a country as a program country..
 (7)Visa waiver informationSection 217(c)(7) of such Act is amended— (A)by striking (A) waiver information.—; and
 (B)by striking subparagraphs (B) through (E). (8)Waiver authoritySection 217(c)(8) of such Act is amended to read as follows:
					
 (8)Waiver authorityThe Secretary of Homeland Security, in consultation with the Secretary of State, may waive the application of paragraph (2)(A)(i) for a country if—
 (A)the country meets all other requirements under paragraph (2); (B)the Secretary of Homeland Security determines that the totality of the country’s security risk mitigation measures provide assurance that the country’s participation in the program would not compromise the law enforcement, security interests, or enforcement of the immigration laws;
 (C)there has been a general downward trend in the percentage of nationals of the country who have been refused visas for nonimmigrants described in section 101(a)(15)(B);
 (D)(i)the country consistently cooperated with the Government of the United States on counterterrorism initiatives, information sharing, preventing terrorist travel, and extradition to the United States of individuals (including the country’s own nationals) who commit crimes that violate United States law before the date of its designation as a program country; and
 (ii)the Secretary of Homeland Security and the Secretary of State assess that the cooperation described in clause (i) is likely to continue; and
 (E)the percentage of nationals of the country who have been refused a visa for nonimmigrants described in section 101(a)(15)(B) during the previous full fiscal year was not more than 10 percent of the total number of nationals of that country who were granted or refused such nonimmigrant visas..
 (d)Termination of designation; probationSection 217(f) of the Immigration and Nationality Act (8 U.S.C. 1187(f)) is amended to read as follows:
				
					(f)Termination of designation; probation
 (1)DefinitionsIn this subsection: (A)Probationary periodThe term probationary period means the fiscal year in which a probationary country is placed in probationary status under this subsection.
 (B)Program countryThe term program country has the meaning given that term in subsection (c)(1)(B). (2)Determination, notice, and initial probationary period (A)Determination of probationary status and notice of noncomplianceAs part of each program country’s periodic evaluation required under subsection (c)(5)(A), the Secretary of Homeland Security shall determine whether a program country is in compliance with the program requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2).
 (B)Initial probationary periodIf the Secretary of Homeland Security determines that a program country is not in compliance with the program requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2), the Secretary shall place the program country in probationary status for the fiscal year following the fiscal year in which the periodic evaluation is completed.
 (3)Actions at the end of the initial probationary periodAt the end of the initial probationary period of a country under paragraph (2)(B), the Secretary of Homeland Security shall take one of the following actions:
 (A)Compliance during initial probationary periodIf the Secretary determines that all instances of noncompliance with the program requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2) that were identified in the latest periodic evaluation have been remedied by the end of the initial probationary period, the Secretary shall end the country’s probationary period.
 (B)Noncompliance during initial probationary periodIf the Secretary determines that any instance of noncompliance with the program requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2) that were identified in the latest periodic evaluation has not been remedied by the end of the initial probationary period—
 (i)the Secretary may terminate the country’s participation in the program; or (ii)on an annual basis, the Secretary may continue the country’s probationary status if the Secretary, in consultation with the Secretary of State, determines that the country’s continued participation in the program is in the national interest of the United States.
 (4)Actions at the end of additional probationary periodsAt the end of all probationary periods granted to a country pursuant to paragraph (3)(B)(ii), the Secretary shall take one of the following actions:
 (A)Compliance during additional periodThe Secretary shall end the country’s probationary status if the Secretary determines during the latest periodic evaluation required by subsection (c)(5)(A) that the country is in compliance with the program requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2).
 (B)Noncompliance during additional periodsThe Secretary shall terminate the country's participation in the program if the Secretary determines during the latest periodic evaluation required by subsection (c)(5)(A) that the program country continues to be in non-compliance with the program requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2).
 (5)Effective dateThe termination of a country's participation in the program under paragraph (3)(B) or (4)(B) shall take effect on the first day of the first fiscal year following the fiscal year in which the Secretary determines that such participation shall be terminated. Until such date, nationals of the country shall remain eligible for a waiver under subsection (a).
 (6)Treatment of nationals after terminationFor purposes of this subsection and subsection (d)— (A)nationals of a country whose designation is terminated under paragraph (3) or (4) shall remain eligible for a waiver under subsection (a) until the effective date of such termination; and
 (B)a waiver under this section that is provided to such a national for a period described in subsection (a)(1) shall not, by such termination, be deemed to have been rescinded or otherwise rendered invalid, if the waiver is granted before such termination.
 (7)Consultative role of the secretary of stateIn this subsection, references to subparagraphs (A)(ii) through (F) of subsection (c)(2) and subsection (c)(5)(A) carry with them the consultative role of the Secretary of State as provided in those provisions..
 (e)Review of overstay tracking methodologyNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review of the methods used by the Secretary of Homeland Security—
 (1)to track aliens entering and exiting the United States; and (2)to detect any such alien who stays longer than such alien’s period of authorized admission.
 (f)Sense of Congress on nonimmigrant overstay ratesIt is the sense of Congress that the Secretary of Homeland Security— (1)has not complied with the requirements under section 2 of Public Law 105–173 (8 U.S.C. 1376) relating to the collection of data and the submission of reports to Congress on nonimmigrant visa overstay rates; and
 (2)should collect such data and submit such reports as are required under that section.
 (g)Evaluation of electronic system for travel authorizationNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of State, shall submit to Congress an evaluation of the automated electronic travel authorization system (commonly referred to as the Electronic System for Travel Authorization) under section 217(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1187(h)(3)), which shall include—
 (1)an evaluation of the security risks of aliens who enter the United States without an approved Electronic System for Travel Authorization verification; and
 (2)an evaluation of any improvements needed to strengthen the Electronic System for Travel Authorization, including technological enhancements to ensure efficient, accurate, and comprehensive vetting of aliens seeking to travel to the United States against all relevant United States Government databases.
 (h)Sense of Congress on priority for review of program countriesIt is the sense of Congress that the Secretary of Homeland Security, in the process of conducting evaluations of countries participating in the secure travel partnership program under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187), should prioritize the reviews of countries in which circumstances indicate that such a review is necessary or desirable.
			4.Visa processing
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall—
 (1)require United States diplomatic and consular missions to conduct visa interviews for nonimmigrant visa applications determined to require a consular interview—
 (A)in an expeditious manner;
 (B)consistent with national security requirements; and (C)in recognition of resource allocation considerations, such as the need to ensure provision of consular services to citizens of the United States; and
 (2)set a goal of interviewing 90 percent of all nonimmigrant visa applicants not later than 10 days after receiving their application, subject to the conditions described in paragraph (1).
				(b)Reports
 (1)Semiannual reportsNot later than 210 days after the implementation of subsection (a), and not later than 30 days after June 30 and after December 31 of each subsequent year, the Secretary of State shall submit a report to the appropriate congressional committees that provides—
 (A)data substantiating the efforts of the Secretary of State to meet the requirements and goals described in subsection (a);
 (B)any factors that have negatively impacted the efforts of the Secretary to meet such requirements and goals; and
 (C)any measures that the Secretary plans to implement to meet such requirements and goals. (2)Annual reportsThe Secretary of State shall annually submit a strategic plan to the appropriate congressional committees that describes the resources needed to carry out subsection (a), including a 10-year forecast of demand for nonimmigrant visas in the key high-growth markets, including—
 (A)a description of the methodology used to make such forecasts that— (i)describes the internal and external studies utilized to prepare such forecasts; and
 (ii)indicates whether such methodology utilizes the Department of Commerce’s analysis of visitor arrival projections;
 (B)a comparison of the Department of State’s nonimmigrant visa demand projections and the Department of Commerce’s visitor arrival projections by country; and
 (C)a description of the practices and procedures currently used by each United States diplomatic and consular mission to manage nonimmigrant visa workload.
 (3)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (A)the Committee on the Judiciary of the Senate;
 (B)the Committee on Foreign Relations of the Senate; (C)the Committee on Appropriations of the Senate;
 (D)the Committee on the Judiciary of the House of Representatives; (E)the Committee on Foreign Affairs of the House of Representatives; and
 (F)the Committee on Appropriations of the House of Representatives. (c)Savings provision (1)In generalNothing in subsection (a) may be construed to affect a consular officer’s authority—
 (A)to deny a visa application under section 221(g) of the Immigration and Nationality Act (8 U.S.C. 1201(g)); or
 (B)to initiate any necessary or appropriate security-related check or clearance. (2)Security checksThe completion of a security-related check or clearance shall not be subject to the time limits set out in subsection (a).
 5.Interviews of visa applicantsSection 222 of the Immigration and Nationality Act (8 U.S.C. 1202) is amended by adding at the end the following:
			
 (i)(1)Except as provided in paragraph (3), the Secretary of State— (A)shall develop and conduct a pilot program for processing visas for nonimmigrants described in section 101(a)(15)(B), using secure remote videoconferencing technology as a method for conducting visa interviews of applicants; and
 (B)in consultation with other Federal agencies that use such secure communications, shall help ensure the security of the videoconferencing transmission and encryption conducted under subparagraph (A).
 (2)Not later than 90 days after the termination of the pilot program authorized under paragraph (1), the Secretary of State shall submit a report to the Committee on the Judiciary, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate, and the Committee on the Judiciary, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives that contains—
 (A)a detailed description of the results of such program, including an assessment of the efficacy, efficiency, and security of the remote videoconferencing technology as a method for conducting visa interviews of applicants; and
 (B)recommendations for whether such program should be continued, broadened, or modified. (3)The pilot program authorized under paragraph (1) may not be conducted if the Secretary of State determines that such program—
 (A)poses an undue security risk; and (B)cannot be conducted in a manner consistent with maintaining security controls.
 (4)If the Secretary of State makes a determination under paragraph (3), the Secretary shall submit a report to the Committee on the Judiciary of the Senate, the Committee on Foreign Relations of the Senate, the Committee on Appropriations of the Senate, the Committee on Foreign Affairs of the House of Representatives, the Committee on the Judiciary of the House of Representatives, and the Committee on Appropriations of the House of Representatives that describes the reasons for such determination.
 (5)For purposes of this subsection, the term in person interview includes interviews conducted using remote video technology.. 6.Visa and trusted traveler application coordinationTo the maximum extent possible, the Secretary of State shall seek to coordinate enrollment and interview processes for individuals eligible for both a United States visa and enrollment in the Global Entry program operated by U.S. Customs and Border Protection, including providing space for U.S. Customs and Border Protection interviews and unified application fees.
		7.Electronic passport requirement for secure travel partnership program
 (a)In generalSection 217 of the Immigration and Nationality Act (8 U.S.C. 1187), as amended in section 3, is further amended—
 (1)by striking visa waiver program each place it appears (including within any headings of such section) and inserting secure travel partnership program; (2)in subsection (a), by amending paragraph (3) to read as follows:
					
 (3)Electronic passportOn or after the date of enactment of the Jobs Originated through Launching Travel Act of 2015, the alien at the time of application is in possession of a valid, unexpired electronic passport that incorporates biometric and document authentication identifiers that comply with internationally accepted practices.; and
 (3)in subsection (c)(2), by amending subparagraph (B) to read as follows:  (B)Electronic passport programThe government of the country certifies that it issues to its citizens electronic passports that satisfy the internationally accepted standards for electronic passports..
 (b)Conforming amendmentSection 212(a)(7)(B)(iv) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(7)(B)(iv)) is amended by amending the heading to read as follows: Secure travel partnership program..